Exhibit 10.1

 



 

AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to the Amended and Restated Employment Agreement (this
“Amendment”), is dated as of March 11, 2009 and is entered into between
Endurance Specialty Holdings Ltd. (the “Company”), and Kenneth J. LeStrange (the
“Executive”).

 

WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement, dated as of December 22, 2008 (the “Employment Agreement”)
in order to embody the terms of the Executive’s continued employment; and

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
in order to revise downward the Executive’s annual base salary.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

 

1. Amendment. Section 4.1(a) of the Employment Agreement is hereby deleted in
its entirety and the following new Section 4.1(a) is inserted in lieu thereof:

 

“(a) Base Salary. During the Term, the Company shall pay to the Executive a base
salary of $900,000 per annum, effective as of March 1, 2009 and subject to
increase from time to time as determined by the Board (“Base Salary”). The
Executive’s Base Salary shall be payable in accordance with the Company’s normal
payroll procedures and shall not during the Term be reduced without the written
consent of the Executive.”

 

2. Effect of Amendment. The Company and the Executive agree that the reduction
in Base Salary set forth in this Amendment shall not constitute a material
diminution in the Executive’s base compensation or give rise to a right by the
Executive to terminate his employment with the Company for Good Reason, as such
term is defined in the Employment Agreement.

 

3. Effective Date. This Amendment shall be effective as of the date first
written above.

 

4. Entire Agreement. The Employment Agreement, as amended by this Amendment,
constitutes the entire agreement and understanding between the Company and the
Executive with respect to the subject matter contained herein or therein, and
supersedes all prior agreements, negotiations, discussions, understandings, term
sheets, offering memorandums or letters of intent between the Company and the
Executive with respect to such subject matter. Each of the Company and the
Executive agrees that this Amendment is limited as specified and does not
constitute a modification, acceptance or waiver of any other provision of the
Employment Agreement or any other document or agreement. From and after the
effective date of this Amendment, all references in the Employment Agreement
shall be deemed to be references to the Employment Agreement as modified by this
Amendment.

 

 

-1-

 



 

--------------------------------------------------------------------------------

5 Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ENDURANCE SPECIALTY HOLDINGS LTD.

 

 

 

By:

/s/ John V. Del Col                          

 

Name:

John V. Del Col

 

Title:

General Counsel & Secretary


 

         /s/ Kenneth J. LeStrange                
         Kenneth J. LeStrange



 

 

-2-

 



 

 